Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a First Office Action Non-Final on Merits. 
Claims 3, and 22-28 were canceled in preliminary amendment filed on 8/26/2020.
Claims 1-12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Therefore, claims 13-21, as originally filed in the preliminary amendment on 08/26/2020, are currently pending and have been considered below.

Priority
The present application, filed on 08/26/2020, claims priority to Provisional Application 62/891,668 filed on 08/26/2019.

Election/Restrictions

Examiner acknowledges the preliminary amended filed on 08/26/2020, which canceled Group III (claims 23-28).
Claims 1-12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/2022.
Applicant's election with traverse of claims 1-12 in the reply filed on 04/21/2022 is acknowledged.  
Applicant states the traversal is on the grounds that Groups I and II are not distinct inventions. This is found unpersuasive as Groups I and II have different CPC classifications.
Applicant further remarks the traversal is on the grounds that there is no undue search burden for the Examiner to conduct a search of the claims corresponding to Groups I and II. Again, this is found unpersuasive as each claim sets have different CPC classifications and this can result in a serious search burden. See MPEP 808.02. All that is required to establish the search burden is a showing that searching for one invention is “not likely to result in finding art pertinent to the other invention(s)." Id. The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "said machine learning algorithm" in line 1. Claim 15 depends from claim 13 and claim 13 does not recite machine learning algorithm. Therefore, there is insufficient antecedent basis for this limitation in the claim.	Claim 17 recites the limitation "said machine learning algorithm" in line 1. Claim 17 depends from claim 16, which depends from claim 13, and neither claim 13 and/or claim 16 recites machine learning algorithm. Therefore, there is insufficient antecedent basis for this limitation in the claim.	Claim 20 recites the limitation "said list of profiles" in claim 20, line 2.  Claim 20, depends from claim 13 and claim 13 does not recite list of profiles. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories		When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 13-21 are directed to a method (i.e. a process). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 

Claims 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claim 13 recites: A method for providing a social dating network for the purpose of matchmaking, a. comprising a game to generate, for a user, visual and audible sensory stimulus, b. creating a public user profile, wherein user profile defines personal traits and interest; c. displaying a list of matches simultaneously or in a queue to a first user; and d. connecting various users through a communication channel enabled when at least two users have decided to create a link between both users.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss users interacting in game(s) for the purpose of matchmaking and connecting various users, which is clearly managing personal behavior, relationships, and interactions between people, and one of certain methods of organizing human activity.	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a graphic user interface, computer machine, network, software module, a video game (claim 13), and a machine learning algorithm (dependent claims). These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations add insignificant extra-solution activity to the abstract idea, which amounts to mere data gathering, see MPEP 2106.05(g)). The limitations generally link the abstract idea to a particular technological environment or field of use (such as computing and gaming, see MPEP 2106.05(h)).	With respect to the machine learning algorithm in the dependent claims, there is no specific algorithm recited, and Applicants specification para 0014, states “through various machine learning algorithms”, this merely establishes an environment of use (see MPEP 2106.05(h)).	Dependent claims 14-21 add additional limitations, for example: (claim 14), displaying to said first user's graphical interface said list of machine-generated matches including a second user profile and a third user profile for a first user to select by interacting with a game and enabling said first user to link or unlink with a profile, and communicating the linking or unlinking decision to a server having said a machine learning algorithm to post-process a profile of said first user to update said first user's preferences, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use. With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Applicant’s Spec Figure 4 and para 0005, recites “the dating service application loaded on a general-purpose computer or mobile computing device”, and para 0014 and para 0059. The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as well understood, routine and conventional activity by the courts.	Furthermore, dependent claims 14-21 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example: (claim 14), displaying to said first user's graphical interface said list of machine-generated matches including a second user profile and a third user profile for a first user to select by interacting with a game and enabling said first user to link or unlink with a profile, and communicating the linking or unlinking decision to a server having said a machine learning algorithm to post-process a profile of said first user to update said first user's preferences. These limitations merely provide further transmitting, analyzing, receiving and associating information which is used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, analyzing, processing and transmitting data, which are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rad et al. (US 2018/0150205 A1), hereinafter “Rad”, over Kaethler et al. (US 2020/0078688 A1), hereinafter “Kaethler”.

Regarding Claim 13, Rad teaches a method for providing a social online dating network for the purpose of matchmaking, comprising: (Rad, Abstract; para 0032-0033, and Figure 1A, teaches an online dating environment.);
a ... to generate, for a user, visual and audible sensory stimulus on a graphical user interface; (Rad, para 0100, teaches engage in a communication session (e.g. a video communication session; para 0031, teaches Figures 12A-D, teaches graphical user interfaces);
b. creating a public user profile, created on a first computer machine, wherein user profile defines personal traits and interest; (Rad, para 0038, teaches user responds to series of questions; user submits characteristics user seeks to be matched with, using the information and creating a profile for user; Further, figure 1F, discloses user profile with personal traits (born: 10/01/75) and interest (likes: chocolate and rollerblading));
c. displaying a list of machine-generated matches simultaneously or in a queue to a first user on a graphical interface; and (Rad, Figure 5, element 72, discloses present (display) a list of results, Rad, Figures 6-8, discloses results being displayed in a queue on a graphical user interface (GUI); Figures 12A-12D, discloses results displayed simultaneously on a GUI);
d. executing an adaptive networking experience operable to assist connecting various users through a communication channel enabled when at least two users have decided to create a link between both users (Rad, Figure 9, teaches a match; Figure 10, element 1012, teaches allowing users to communicate after first user likes second user (element 1008) and second user likes first user (element 1010); further, para 0100, teaches creates a match between two users …option to users that have been matched to engage in a communication session (e.g., a chat, an SMS message, an e-mail, a telephone call, a voice communication session, a video communication session)).	While Rad does teach “keep playing” in Figure 9, Rad does not appear to explicitly teach “executing at least one software module of a video game”.		In the same field of endeavor of matching online users, Kaethler teaches executing at least one software module of a video game (Kaethler, Abstract; See at least Figure 1, number 4, teaches execute video game; para 0010, teaches players video game platform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Rad with executing at least one software module of a video game as taught by Kaethler with the motivation to execute the video game on user client machine to play with a community (Kaethler, para 0010). The Rad invention, now incorporating the Kaethler invention, has all the limitations of claim 13.
Regarding Claim 14, Rad invention, now incorporating Kaethler, teaches the method of Claim 13, further comprising displaying to said first user's graphical interface said list of machine-generated matches including a second user profile and a third user profile for a first user to select by interacting with a game and enabling said first user to link or unlink with a profile, and communicating the linking or unlinking decision to a server having said a … algorithm to post-process a profile of said first user to update said first user's preferences (Rad, para 0037, teaches algorithms; Rad, Figures 6-8, and para 0097, discloses display “like” button 86 (represented by a green heart icon) and “dislike” button 82 (represented by a red “X” icon). Pressing like button 86 indicates to matching server that user approves of and is interested in communication with the user. Pressing dislike button indicates that user disapproves of and does not want to communicate with the user. Examiner is interpreting the “like” as a link and the “dislike” as an unlink; Rad, para 0101 and Fig 9, teaches users may “keep playing”, Examiner is interpreting “keep playing” as to keep playing the dating game and Kaethler explicitly teaches games. Rad, para 0094, teaches if user has expressed disapproval of a user profile in the past (Examiner notes disapproval is user’s preference), matching server may no longer present the disapproved of user profile to user 14 in future searches (Examiner notes is post-process profile for future). Further, Rad, para 0013, teaches dynamically updating match search results based on user activity. Further, See, Rad, para 0086, teaching updating based on Harry and Sally.).
While Rad does teach matching users based on software algorithms (see at least Rad, para 0037), Rad does not appear to explicitly teach “machine learning”. In the same field of endeavor of matching online users, Kaethler teaches machine learning (See at least Kaethler, Abstract and para 0029, teaches training machine learning models to match users.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the software algorithms in Rad with machine learning as taught by Kaethler with the motivation to use machine learning to determine matches for users online (Kaethler, Abstract).

Regarding Claim 15, Rad invention, now incorporating Kaethler, teaches the method of Claim 13, wherein said … algorithm updates said list of machine-generated matches based on the update of said first user's preferences (Rad, para 0037, teaches algorithms; Rad, para 0094, teaches if user has expressed disapproval of a user profile in the past (Examiner notes disapproval is user’s preference), matching server may no longer present the disapproved of user profile to user 14 in future searches (Examiner notes is updating). Further, Rad, para 0013, teaches dynamically updating match search results based on user activity. Further, See, Rad, para 0086, teaching updating matches based on Harry and Sally past activity.)
While Rad does teach matching users based on software algorithms (see at least Rad, para 0037), Rad does not appear to explicitly teach “machine learning”. In the same field of endeavor of matching online users, Kaethler teaches machine learning (See at least Kaethler, Abstract and para 0029, teaches training machine learning models to match users.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the software algorithms in Rad with machine learning as taught by Kaethler with the motivation to use machine learning to determine matches for users online (Kaethler, Abstract).

Regarding Claim 16, Rad invention, now incorporating Kaethler, teaches the method of Claim 13, displaying to a second user's graphical interface a second list of machine-generated matches including a first user profile and a third users profile for a second user to select by interacting with said game and enabling said second user to link or unlink with a profile, the decision is communicated to the server, as a result, the second user opting to link with said third user profile (Rad, para 0101 and Fig 9, teaches users may “keep playing”, Examiner is interpreting “keep playing” as to keep playing the dating game and Kaethler explicitly teaches games. Rad, Figures 6-8, and para 0097, discloses display “like” button 86 (represented by a green heart icon) and “dislike” button 82 (represented by a red “X” icon). Pressing like button 86 indicates to matching server that user approves of and is interested in communication with the user. Pressing dislike button indicates that user disapproves of and does not want to communicate with the user. Examiner is interpreting the “like” as a link and the “dislike” as an unlink; Rad, Figure 9, discloses it’s a match, Examiner notes is a link. Further, Examiner notes as is shown in Rad, Figures 12A-12D, there are many users profiles users can match with (a second profile, a third profile, and more)).

Regarding Claim 17, Rad invention, now incorporating Kaethler, teaches the method of Claim 16, wherein said … algorithm modifies said second user data and modifies the second user's preferences (Rad, para 0037, teaches algorithms; Rad, para 0094, teaches if user has expressed disapproval of a user profile in the past (Examiner notes disapproval is user’s preference), matching server may no longer present the disapproved of user profile to user 14 in future searches (Examiner notes is modifying). Further, Rad, para 0013, teaches dynamically updating match search results based on user activity. Further, See, Rad, para 0086, teaching updating matches based on Harry and Sally past activity. Kaethler, teaches machine learning to match users online, See at least Kaethler, Abstract and para 0029.)
While Rad does teach matching users based on software algorithms (see at least Rad, para 0037), Rad does not appear to explicitly teach “machine learning”. In the same field of endeavor of matching online users, Kaethler teaches machine learning (See at least Kaethler, Abstract and para 0029, teaches training machine learning models to match users.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the software algorithms in Rad with machine learning as taught by Kaethler with the motivation to use machine learning to determine matches for users online (Kaethler, Abstract).

Regarding Claim 19, Rad invention, now incorporating Kaethler, teaches the system of Claim 13, wherein said public user profile data is comprised from the group of: a profile photo, location of county and state, a name, an age, a social media account, a description of personality type, a user's interests, and a combination thereof (Rad, para 0038, teaches a combination of characters that uniquely identifies user may be collected to create a profile for user; Further, Rad, Figure 1F, teaches profile photo, location (Dallas, TX), a name (Jane Doe), age (Born: 10/01/75), a user’s interests (Likes: Chocolate, rollerblading) and dislikes (body odor, arrogance, football); para 0047, teaches personality of users; para 0080-0081, teaches social networking platforms).

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rad and Kaethler and further in view of Akai et al. (US 2011/0138305 A1), hereinafter “Akai”.

Regarding Claim 18, Rad invention, now incorporating Kaethler, teaches the method of Claim 16, further comprising sending a notification to said first user and said second user that a link was created between said first user and said second user, and a communication channel is opened between said first user and said second user, wherein said communication channel is selected from the group of: a text message, a video chat, a voice chat, …, and a combination thereof (Rad, Figure 9, teaches a match; Figure 10, element 1012, teaches allowing users to communicate; further, para 0100, teaches creates a match between two users …option to users that have been matched to engage in a communication session (e.g., a chat, an SMS message, an e-mail, a telephone call, a voice communication session, a video communication session)).
Yet Rad and Kaethler do not appear to explicitly teach “a physical meeting location”.		In the same field of endeavor, Akai teaches a physical meeting location (Akai, para 0011, teaches the system utilizes a game-like approach to explore user’s preferences; Akai, Abstract, teaches the system facilitates a meeting between matched individuals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rad and Kaethler with a physical meeting location as taught by Akai with the motivation for the system to facilitate a meeting between matched individuals to facilitate dating (Akai, Title and Abstract). The Rad and Kaethler invention, now incorporating the Akai invention, has all the limitations of claim 18.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rad and Kaethler and further in view of Pendrill, Katherine, “This App Uses Mini Games to Identify Potential Matches”, October 28th, 2015, https://www.trendhunter.com/trends/identify-potential-matches, hereinafter “Pendrill”.

Regarding Claim 20, Rad invention, now incorporating Kaethler, teaches the system of Claim 13, wherein said video game, … is operable to display said list of profiles interactively through said graphical user interface to said user (Kaehtler teaches video games, and Rad, Figures 12A-D, teaches displaying profiles interactively through a graphical user interface). 	Yet Rad and Kaethler do not appear to explicitly teach “containing a plurality of mini-games”.		In the same field of endeavor, Pendrill teaches containing a plurality of mini-games (Pendrill, page 2, teaches users in online dating app plays four mini games.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rad and Kaethler with a plurality of mini-games as taught by Pendrill with the benefit for each player to uncover different bits of information about the person they are interested in to help identify potential matches (Pendrill, page 2). The Rad and Kaethler invention, now incorporating the Pendrill invention, has all the limitations of claim 20.

Regarding Claim 21, Rad invention, now incorporating Kaethler, teaches the system of Claim 13, wherein …, is operable to display to said user a unique queue of said machine-generated matches that include sorting characteristics of: a geographical location, a percentile of similarities and interest, randomized matches, and a combination thereof (Rad, para 0074, teaches various scoring algorithms; Rad, Figures 6-9, discloses displaying queue of matches; para 0091, teaches matching server … collecting data and applying algorithms. For example, matching server may use common friends, common interests, common network, location, gender, sexuality, or age to evaluate potential matches between users.)	Yet Rad and Kaethler do not appear to explicitly teach “mini-game”.		In the same field of endeavor, Pendrill teaches mini-game (Pendrill, page 2, teaches users in online dating app plays four mini games.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rad and Kaethler with mini-game as taught by Pendrill with the benefit for each player to uncover different bits of information about the person they are interested in to help identify potential matches (Pendrill, page 2). The Rad and Kaethler invention, now incorporating the Pendrill invention, has all the limitations of claim 21.
Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Carlisle et al. US 2018/0349483 A1 – discussing social media, artificial intelligence and matching users, a gamification engine (Figure 4A, 9A and throughout)
Finder US 10,565,276 B2  - discussing online social networking human matchmaking service
Jacob US 2017/0235849 A1 – discussing matching individuals in personal relationships, systems and methods for analyzing and predicting compatibility between individuals in relationships, systems and methods for advising individuals in relation to personal relationships
Robinson US 2007/0162569 – discussing a mobile social interaction system that enables users to communicate to desired candidates via handheld and/or mobile devices is provided. User profiles or other criteria can be employed in order to facilitate matching candidates. The innovation enables the users to anonymously communicate via voice, video and/or text messaging communications
Drennan US 2010/0077032 – discussing para 0042, online dating account. The profile includes general information (e.g., address, height, weight, etc.), as well as a segment that reflects some of Todd's personal feelings or his outlook on the world. This information in these two FIGURES is only a profile summary.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629